        Case 7:16-cr-00302-KMK Document 167 Filed 04/17/20 Page 1 of 4
        Case 7:16-cr-00302-KMK Document 173 Filed 04/30/20 Page 1 of 4



                                 MICHAEL F. KEESEE
                                    Attorney-at-Law
                                 219 Westchester Avenue
                                        Suite 300
                                 Port Chester, NY 10573

                                 Telephone: 914-937-3880
                                 Facsimile: 914-937-3950

                                  mfldawyer@yahoo.com
                      cell phone 914 413-8691 (best contact number)
                                                       April 17, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, NY 10601
                                          Re: USA v. WILLIAM LEWIS
                                          16 CR 302 (KMK)
Your Honor:

        I represented William Lewis throughout his original case, and my representation
has continued to date as he has had issues regarding his sentence, his incarceration, his
release date, and other matters. For the reasons set forth below, I am writing to ask that
you issue an Amended Judgment pursuant to your authority under 18 U.S.C. 3582
(c)(l)(A). I respectfully ask that you treat this as a Letter Motion for such relief.

        Some background may help frame the rather unusual circumstances that Mr. Lewis
has found himself in at the present. His charges involved a Robbery, 18 U.S.C. 1951,
Conspiracy to commit this robbery, a Weapon count 18 U.S.C. 924(j), and a Narcotics
conspiracy, 21 U.S.C. 84l(b)(l)(C) and (D). Lewis cooperated with the Government, pied
guilty and testified at co-defendant Herring's trial. His sentence was 60 months.

       He spent many months at the GEO facility in Queens while his case was pending,
and he was there for several months after his sentence as well. I think he was moved to the
Orange County jail for a short period. I sent mail to him there that was returned because
he had been moved again. He was sent to a BOP facility in Pennsylvania (Loreto), and then
he was transferred to FCI Canaan. There he encountered terrible treatment from the staff,
apparently because he was labeled as a cooperator. They took away some of his good time
there based on transgressions a guard claimed were committed by Lewis.

       He was given a choice of staying in Canaan and disputing the alleged violations, or
he could accept transfer out immediately. However, immediate transfer was conditioned on
his consenting to the later release date. It was 2 weeks of additional time, according to my
        Case 7:16-cr-00302-KMK Document 167 Filed 04/17/20 Page 2 of 4
        Case 7:16-cr-00302-KMK Document 173 Filed 04/30/20 Page 2 of 4
                                                                         - - - - - - - - - ~ - -- -


client. He was desperate to get out from under the treatment that can be described as
tyrannical, assuming his version is true. He opted to get out of Canaan on the next bus. He
was sent back to NYC, and I believe he had a short stay at MDC, and then he was sent
back to GEO in Queens. He was involved in an on-going investigation conducted by the
U.S. Attorney's Office, so he was left in custody there. He is still at GEO now.

        According to the Bureau of Prisons Inmate Locater, he is due for release on June 6.
I presume this means June 5, as the 6th falls on a Saturday and I am told that there is no
release on weekends. This is where it the situation becomes a bit more complicated. GEO is
not a BOP facility. He has no Case Manager as he would have in a BOP facility. I spoke
with a person at BOP who incorrectly told me that he had been moved from GEO to a BOP
facility. Apparently, BOP is not up to date, as I called GEO, and he is reportedly there. He
calls me and writes from there, GEO says he is there, so I think its safe to conclude he is at
GEO.

       That brings me to the next problem. As a non-BOP inmate, and without a Case
Manager, he is not being prepared in the usual manner for release. I spoke to the U.S.
Probation Supervisor and he advised me that Lewis was not on their radar at all. He said
that by now (this was a month ago) Lewis should have had a discharge plan with a possible
home visit and a schedule for reporting and testing. Lewis knows he must report on release
to the nearest office. To date, no progress has been made towards a release plan for an
inmate with less than 50 days left on his sentence.

        Lewis has a history of medical ailments, not the least of which is diabetes. The PSR
also indicated that he gets medication for high blood pressure. I can represent to the Court
that I have about 300 pages of his medical records, but they are in my storage unit and I do
not have immediate access to the unit as I did before the shutdown. I have seen the records.
I can confirm that Lewis has a number of medical conditions, and some surely would place
him in a high risk category if he were to contract the virus.

        He is in a facility (GEO) where the inmates are housed in dorm areas, so there is no
way to accomplish the social distancing necessary to minimize the risk of contracting the
Covid-19 Virus. I am also told that there are inmates at GEO who are positive for the
virus, and that at least 3 guards at GEO have also tested positive.

       I do not believe that I need to cite extensively to the recent articles, BOP news
releases, Attorney General memos, or Covid-19 statistics. I am confident that the Court is
well aware of the fast-changing state of this area of the law. There are very recent decisions
from SDNY Judges granting immediate relief in these extraordinary times. I refer to Judge
Analisa Torres in U.S. v. Wilson Perez, 17 CR 513, Judge Loretta Preska in U.S. v.
McMillan, 91 Cr 685. There is also a decision by Judge Englemayer regarding a defendant
who, similar to Lewis, was not in BOP custody. These decisions state that in this time of
        Case 7:16-cr-00302-KMK Document 167 Filed 04/17/20 Page 3 of 4
        Case 7:16-cr-00302-KMK Document 173 Filed 04/30/20 Page 3 of 4



health crisis, the old necessity of writing the warden and waiting 30 days is no longer
practical in compassionate release applications. Moreover, in Lewis' case, the GEO warden
has no authority to grant any application, as Lewis is in theory a BOP prisoner, but he is
not in their custody.

       I respectfully ask that the Court decide this application on its merits, and not wait
for procedural happenings that are no longer practical. Of course, I expect the
Government will have an opportunity to reply, but I ask that this request be calendared as
soon as possible. I would waive his physical appearance in court, and I would be prepared
to 'appear' by phone if the Court would require or permit, or this could be deemed
"Submitted". My application is to amend his judgment to Time Served. He will still have
supervised release as in the original judgment. He could be placed on house arrest until the
June 5 or 6 date, and then he could be subjected to the regular U.S. Probation supervision
and rules.

       The U.S. Attorney's Office has been very responsive to my requests for information
and assistance as it relates to this client's sentence (AUSA Corney), and my client and I
appreciate her and her office's efforts. When I queried as to whether they would take a
position on an application for compassionate release, I was told they would assess each case
individually, if the motion were made. I view this application to be the equivalent of a
motion for compassionate release, so I anticipate that they will review it and respond
appropriately.

       Lewis was viewed as a truthful cooperator. He testified truthfully at trial of a co-
defend ant. Other than the brief stint at Canaan, he has not had difficulties with the prison
authorities. He is but SO days short of his release date. The way things are going, he is
unlikely to have any contact with Probation before his release. He can certainly report to
White Plains upon his release. He can live upstate with his family there, his mother and
stepfather. He was hoping that the case agents would help get him established, but to date,
that has not happened.

       I respectfully suggest that a quick designation by BOP would not in any way be a
better solution. His first stop would likely be MDC. The Court is aware of the numerous
cases of virus there. It is doubtful that Probation would or could visit him there. I suspect
that GEO has some sort of video conference capability that could establish contact
between Lewis and probation immediately. Rules could be made clear to Lewis.

       William Lewis is 49 years of age. He appears older than his actual age. He has a
number of medical conditions that place him in a high risk category for Covid-19. If the
Court were to amend the judgment to time served, he could be released from GEO, he
could report to Probation, and a Supervised Release program established.
              Case 7:16-cr-00302-KMK Document 167 Filed 04/17/20 Page 4 of 4
              Case 7:16-cr-00302-KMK Document 173 Filed 04/30/20 Page 4 of 4



       Accordingly, I am asking the Court to issue an Amended Judgment specifying Time
 Served, and impose any further conditions that are just and proper.

                                                                             Respectfully submitted,

                                                                             /s/ Michael F. Keesee

                                                                             Electronically signed by

                                                                             Michael F. Keesee

 cc: U.S. Attorney's Office via ECF and email


Mr. Lewis makes an application for a modification of the judgment in this case to one of time served . Officially, this is
an application for compassionate release under 18 U.S.C. Section 3582, as recently amended in the First Step Act of
2018. Mr. Lewis was sentenced after serving as a cooperating witness, which resulted in a sentence substantially
below the applicable Sentencing Guidelines. He is due to be released on June 6, 2020, which just over a month
from now. Mr. Lewis argues for his early release because he suffers from diabetes and high blood pressure, which
he says puts him a higher risk from contracting COVID-19. The Government opposes the application. The Court
grants the application. It is beyond dispute that Mr. Lewis is at high risk from COVID-19, as the literature makes
clear that diabetes is one of the most significant comorbidity factors and that is no doubt heightened by Mr. Lewis's
high blood pressure. The Government counters this with an assertion that Mr. Lewis as refused to take certain
medication, but that fails to address the fact Mr. Lewis is still a diabetic and is at risk. Moreover, counsel for Mr.
Lewis, who has studied the medical records, counters that Mr. Lewis has only declined to take certain medication
that, in fact, had not been prescribed at two other institutions, because that medicine had serious side effects. Mr.
Lewis has apparently continued to take other medication and there is not evidence that Mr. Lewis has been on some
campaign of self-destruction. Thus, this is no reason to deny the request. The Government also notes that Mr.
Lewis' conduct in this case suggests he is a danger to the community and that he could infect those with whom he
might live upon release. Both are fair points, but ultimately not persuasive. As for Mr. Lewis' danger, he is due to be
released on over a month, so it is hard to understand how Mr. Lewis will be a particular danger in May, but not in
June. The Government signed him up as a cooperator and chose to put him on the witness stand, and then filed the
motions that allowed for a below-Guidelines sentence. And, as for any COVID-19 risk Mr. Lewis poses, that can be
addressed by placing him in a 14-day quarantine. Therefore, after consideration of all the factors that the applicable
statute requires to be considered, the Court grants the application. However, the Court modifies the supervised
release conditions imposed at the time of sentence to require Mr. Lewis be subject to home confinement until August
31, 2020.

So Ordered.
